Name: Commission Implementing Decision (EU) 2017/2165 of 17 November 2017 approving the plan for the eradication of African swine fever in feral pigs in certain areas of the Czech Republic (notified under document C(2017) 7536) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: regions of EU Member States;  health;  agricultural policy;  Europe;  agricultural activity;  means of agricultural production
 Date Published: 2017-11-21

 21.11.2017 EN Official Journal of the European Union L 304/55 COMMISSION IMPLEMENTING DECISION (EU) 2017/2165 of 17 November 2017 approving the plan for the eradication of African swine fever in feral pigs in certain areas of the Czech Republic (notified under document C(2017) 7536) (Only the Czech text is authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/60/EC of 27 June 2002 laying down specific provisions for the control of African swine fever and amending Directive 92/119/EEC as regards Teschen disease and African swine fever (1), and in particular the second subparagraph of Article 16(1) thereof, Whereas: (1) Directive 2002/60/EC lays down the minimum Union measures to be taken for the control of African swine fever, including those to be applied in the event of confirmation of a case of African swine fever in feral pigs. (2) In 2017 the Czech Republic notified the Commission of cases of African swine fever in feral pigs and it has taken the disease control measures required by Directive 2002/60/EC. (3) In light of the current epidemiological situation and in accordance with Directive 2002/60/EC, the Czech Republic has submitted to the Commission a plan for the eradication of African swine fever (the eradication plan). (4) In order to establish appropriate animal health control measures, and to prevent the further spread of that disease, a Union list of high risk areas was established in the Annex to Commission Implementing Decision 2014/709/EU (2). The Annex to Implementing Decision 2014/709/EU was recently amended by Commission Implementing Decision (EU) 2017/1850 (3) to take account, inter alia, of the recent cases of African swine fever in feral pigs in the Czech Republic and Parts I and II of that Annex now includes the infected areas in the Czech Republic. (5) The eradication plan has been examined by the Commission and found to comply with the requirements set out in Article 16 of Directive 2002/60/EC. It should therefore be approved accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The plan submitted by the Czech Republic on 24 October 2017 for the eradication of African swine fever from feral pig populations in the infected areas of that Member State is hereby approved. Article 2 The Czech Republic shall bring into force the laws, regulations and administrative provisions required for implementing the eradication plan referred to in Article 1 by 1 December 2017. Article 3 This Decision is addressed to the Czech Republic. Done at Brussels, 17 November 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 192, 20.7.2002, p. 27. (2) Commission Implementing Decision 2014/709/EU of 9 October 2014 concerning animal health control measures relating to African swine fever in certain Member States and repealing Implementing Decision 2014/178/EU (OJ L 295, 11.10.2014, p. 63). (3) Commission Implementing Decision (EU) 2017/1850 of 11 October 2017 amending Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States (OJ L 264, 13.10.2017, p. 7).